Citation Nr: 1122193	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-34 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (DMII), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1950 to January 1955, including service in Korea.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred DMII as a result of herbicide exposure during his active service in Korea.  The Veteran reports that he was exposed to herbicides and DDT that were abundantly supplied aboard his tank and heavily used to clear foliage and eliminate pests as his tank proceeded in Korea.  The Veteran reported that he routinely used and was exposed to these agents during two tours of service from the approximate dates of August 1951 to August 1952 and from October 1953 to November 1954.  

The Veteran reported that he was first diagnosed with DMII in 2000.  Private treatment records from Harvard Vanguard Medical Association, dated from March 2000 to April 2008, reveal that the Veteran received regular treatment for his DMII during that period of time.  VA treatment records dated from May 2008 to September 2009 reveal additional DMII treatment.

The Board observes that service connection for DMII may be established on a legal presumption based on herbicide exposure where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability, including DMII.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Significantly, however, because the Veteran did not serve on active duty in the Republic of Vietnam during the Vietnam era, in order to qualify for service connection on the basis of exposure to herbicides outside of the Republic of Vietnam, his exposure must be verified.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n.  This procedure requires (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service; and (3) requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

There is no indication from review of the claims folder that the RO made any attempt to determine whether the Veteran was exposed to herbicides during his active service in Korea.  As the procedures found in VA's Adjudication Procedure Manual at M21-1MR, IV.ii.2.C.10.n have not been conducted, the Veteran's claim must be remanded in order for the RO to comply with these procedures.

As this case is being remanded for further development, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment for his DMII, and records of his VA care, dated since September 2009, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records for diabetes mellitus, dated since September 2009, from the VA Medical Center in Boston, Massachusetts.

2.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n, determine whether the Veteran was exposed to herbicides during his active service in Korea.  Specific reference should be made to steps 3 and 4 in that subsection.  Documented evidence as to what steps were taken must be set forth in the claims file.

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).



